By the COURT:
The decree of the Circuit Court for Caroline County, dated the 9th day of May, 1918, and appealed from in this case, was affirmed on appeal to this Court by a per curiam, filed herein on the 6th of March, 1919.
The reasons for the conclusion we reached in that case and the principles of law upon which it rests, will be found fully stated and announced in the case of Key et als. v. Key, filed in this Court on the 9th day of April, 1919.
For the reasons stated in the Key case, the decree in this case was heretofore affirmed by the per curiam filed herein, and we do not deem it necessary to restate them in this case.
Decree affirmed, with costs.
 *Page 1